Title: To Thomas Jefferson from John Hollins, 4 August 1820
From: Hollins, John
To: Jefferson, Thomas


Dear Sir
Baltimore
4th August 1820
The Revd Mr Sparks, the bearer of this, being on his travels in your part of Virga and naturally feeling a desire to have an introduction to your worthy self—I have at the request of some of your friends, & my particular acquaintances, used the freedom to address you a few lines, introducing that Gentlemen to your usual civilities & politeness= it is true I have no personal knowledge of Mr Sparks, but my good Sir, I am very well assured & am justified in saying, you will not regret the satisfaction, you will derive from the pleasure of his acquaintance, being a Gentleman of first rate abilities— Mr S not having resided long in our City & being a native of the Eastern States, is my apology for not having a personal intimacy with him, but am sure that will not weigh to his disadvantage in your estimationVery respectfy’ &c &cJno Hollins